        Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 1 of 3 PageID# 1




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

Catherine Fantauzzo                         *
1342 Emerson Street, Unit D
Rochester, NY 14606                         *

               Plaintiff,                   *

   v.                                       *       Civil Action No:

Tristan Sperry
8233 Carlton Street                         *
Norfolk, VA 23518
                                            *
And
                                            *
Klara Sperry-Dahl
121 Emily Lane                              *
Brandon, FL 33510
                                            *
     Defendants.
 * * * * * * * * * * * * * * * * * * * * * * * * * * * *

                                        COMPLAINT

        NOW COMES, Plaintiff Catherine Fantauzzo, (hereinafter “Fantauzzo”), by and
through her attorneys, Curtis Daniel Cannon, Esq., and Goldberg Finnegan, and sues Defendants
Tristan Sperry (hereinafter “Sperry”) and Klara Sperry-Dahl (hereinafter “Dahl”) and for
reasons states as follows:
                                    Count I - (Negligence)

        1.    Jurisdiction of this court is founded on 28 U.S.C. §1332.

        2.     Plaintiff Fantauzzo is a resident of New York.
        3.     Defendant Sperry is a resident of Virginia and Defendant Dahl is a resident of
Florida.
        4.     On or about January 2, 2019 at approximately 6:00 p.m., Plaintiff Fantauzzo was
operating a vehicle on Interstate 64 East near Northampton Blvd., Norfolk City, Virginia.
        5.     At the aforementioned time and place, Defendant Sperry was operating a vehicle
owned, leased, or otherwise controlled by Defendant Dahl and within the course and scope of his
       Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 2 of 3 PageID# 2




employment, permission, and/or agency of Defendant Dahl. At the same time and place stated
above, Defendant Sperry negligently, suddenly and without any warning caused his vehicle to
strike the rear portion of the Plaintiff’s vehicle.
        6.      Defendant Sperry owed a duty of care to the Plaintiff to operate his vehicle in a
proper fashion and in accordance with the laws, rules, and regulations then and there in full force
and effect, and breached this duty of care by failing to operate the vehicle in a safe and proper
manner for that among other acts and omissions:
                A.      Operated his motor vehicle without due care for other vehicles
                        lawfully upon the highway;
                B.      Failed to keep a proper lookout;
                C.      Failed to maintain proper and adequate control over his motor
                        vehicle;
                D.      Failed to observe due care and precaution for the safety of the other
                        vehicle and their occupants;
                E.      Failed to avoid an accident when it became apparent or with the
                        exercise of reason should have become apparent to the said
                        Defendant operator by continuing the same course and speed an
                        accident would occur;
                F.      Failed to reduce speed to avoid a collision;
                G.      Failed to follow at a proper and safe distance;
                H.      Failed to operate his vehicle in accordance with the laws, rules, and
                        regulations then and there in full force and effect;

                I.      And in other respect was negligent in the operation of her motor vehicle
                        considering the conditions then and there existing.

        7.      Defendant Sperry’s negligence proximately caused Plaintiff Fantauzzo to suffer
severe, painful and permanent injuries about her head, body and limbs and has caused and will
cause into the future Plaintiff Fantauzzo physical pain and mental anguish, loss of wages and
loss of opportunity. That all the Plaintiff’s losses, past, present and prospective were, are and
will be due solely and by reason of the negligence of Defendant Sperry, without any negligence
of the Plaintiff Fantauzzo contributing thereto.


                                                      2
       Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 3 of 3 PageID# 3




       8.      At all times relevant hereto, Defendant Sperry was operating his vehicle with
permission of, and as the employee, agent and/or servant of, Defendant Dahl.
       9.      All conditions precedent for maintaining this action have been satisfied.
       10.     Plaintiff demands a jury trial on all issues presented herein.
       WHEREFORE, Plaintiff Catherine Fantauzzo demands judgment against Defendants
Dahl, and Sperry, jointly and severally, in the amount of One Million Dollars ($1,000,000.00) in
compensatory damages, interest and costs.

                                              Respectfully Submitted,

                                              /S/__________________________________
                                              Goldberg Finnegan
                                              Curtis Daniel Cannon, Esq. #73711
                                              8401 Colesville Road, #630
                                              Silver Spring, MD 20910
                                              (301) 589-2999 (Phone)
                                              (301) 589-2644 (Fax)
                                              ccannon@goldbergfinnegan.com



                                        JURY DEMAND

The plaintiff demands a trial by jury on all issues contained herein.


                                                      /S/
                                                      Curtis Daniel Cannon, Esq. #73711




                                                 3
